CORRECTED MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00409-CR

                             WYDELL DIXON, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

 Appeal from the 56th District Court of Galveston County. (Tr. Ct. No. 12-CR-0749).


TO THE 56TH DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

      Before this Court, on the 16th day of December 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on February 14, 2013. After submitting the case
             on the appellate record and the arguments properly raised by
             the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered December 16, 2014.

             Panel consists of Chief Justice Radack and Justices Jennings
             and Keyes. Opinion delivered by Chief Justice Radack.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




July 14, 2015
Date                                               CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT